       Case 3:19-cv-08171-DLR Document 58 Filed 12/02/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Bernaleen Singer,                                  No. CV-19-08171-PCT-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Office of Navajo and Hopi Indian
     Relocation,
13
                    Defendant.
14
15
16          Before the Court is the Office of Navajo and Hopi Indian Relocation’s (“ONHIR”)

17   motion for leave to conduct limited discovery for fees and for an extension of time to
18   respond to Plaintiff’s motion for attorney fees, which is fully briefed. (Docs. 54, 55, 56.)

19   ONHIR requested that counsel produce their retention agreement and billing receipts in

20   this matter, but counsel has declined to produce them, broadly citing the attorney-client
21   privilege. Without access to the retention agreement and billing receipts, ONHIR asserts
22   that it has been unable to verify whether the Navajo Nation, rather than Ms. Singer, is the

23   real party in interest relevant to the Equal Access to Justice Act (“EAJA”) fee request.

24   ONHIR argues that, if the Navajo Nation is indeed the real party in interest, the fee petition

25   is invalid.Fee-related discovery requests are “committed to the sound discretion of the trial

26   court.” Sablan v. Dep’t of Fin. Of Com. Of N. Mariana Islands, 856 F.2d 1317, 1321 (9th
27   Cir. 1988). The Court will grant ONHIR’s motion.
28
       Case 3:19-cv-08171-DLR Document 58 Filed 12/02/20 Page 2 of 3



 1          “The attorney-client privilege ordinarily protects neither a client’s identity nor
 2   information regarding the fee arrangements reached with that client.” Reiserer v. U.S., 479
 3   F.3d 1160, 1165 (9th Cir. 2007) (quoting United States v. Horn, 976 F.2d 1314, 1317 (9th
 4   Cir. 1992)). However, “the privilege may be invoked to protect fee arrangements if
 5   disclosure would ‘convey [] information which ordinarily would be conceded to be part of
 6   the usual privileged communication between attorney and client.’” Nelson v. Millenium
 7   Lab., Inc., Case No. 2:12-cv-01301-SLH, 2013 WL 11687684, at *5 (D. Ariz. May 17,
 8   2013). Plaintiff has not demonstrated that this narrow exception applies. Instead, she
 9   contends that the discovery is inappropriate because ONHIR legally cannot be a party in
10   interest and Ms. Singer is entitled to recover fees under the EAJA, regardless of the nature
11   of the fee agreement and the actual payments made. While the parties disagree as to the
12   merits of these issues, the Court prefers to examine them on the facts of this case, rather
13   than in the abstract.
14          Accordingly, ONHIR is granted leave to serve no more than ten requests for
15   production on Plaintiff’s counsel by no later than December 4, 2020 to obtain the fee
16   agreement and billing receipts. Plaintiff must produce the responsive documents to
17   ONHIR no later than December 7, 2020. If Ms. Singer believes that specific billing entries
18   are privileged, she may redact that material, provided that she includes a privilege log to
19   enable ONHIR to challenge assertions of privilege. ONHIR must file a response to
20   Plaintiff’s motion for fees (Doc. 53) by no later than December 21, 2020. Plaintiff’s reply
21   is due no later than January 4, 2021.
22          Finally, Plaintiff’s request that she be granted “equal discovery on ONHIR” is
23   denied. It is unclear what materials Plaintiff seeks to discover or how those documents are
24   relevant to the instant inquiry.
25   ///
26   ///
27   ///
28


                                                -2-
       Case 3:19-cv-08171-DLR Document 58 Filed 12/02/20 Page 3 of 3



 1         IT IS ORDERED that ONHIR’s motion for leave to conduct limited discovery for
 2   fees and for an extension of time to respond to Plaintiff’s motion for attorney fees (Doc.
 3   54) is GRANTED.
 4         Dated this 2nd day of December, 2020.
 5
 6
 7
 8
                                                  Douglas L. Rayes
 9                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
